Citation Nr: 0106013	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to November 
1952.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for a psychiatric 
disability in September 1998, and the veteran appealed.  He 
presented testimony during a hearing which was held at the RO 
before a RO hearing officer in January 2000.  

In September 1999, the veteran indicated that in addition to 
a hearing before an RO hearing officer, he also wanted a 
hearing at the RO before a traveling member of the Board of 
Veterans' Appeals (the Board).  However, in February 2000, he 
withdrew that hearing request.


REMAND

On service discharge examination in November 1952, the 
veteran indicated that he had exhibited mild chronic anxiety 
during service.  Clinically, his psychiatric status was 
normal.  VA medical records contained in the veteran's claims 
folder show that an anxiety disorder was diagnosed in October 
1991.  An anxiety disorder has also been treated more 
recently, in 1998.  

The veteran in essence asserts that his current anxiety 
disorder started in service, and that it has continued since 
then.  There is no medical opinion contained in his claims 
folder opining on the matter of when the claimed psychiatric 
disability had its onset and whether or not it is related to 
service.  

Governing law specifically provides that VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be codified 
at 38 U.S.C. § 5103A (d)].

The Board finds that a VA medical examination is necessary in 
this case, because the veteran is currently diagnosed with an 
anxiety disorder which he asserts had its onset in service, 
and there is no medical opinion concerning his assertion.  
Thus, there is not sufficient medical evidence of record for 
VA to make a decision on the claim.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for psychiatric 
disability since separation from service 
in 1952.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
psychiatrist must review the veteran's 
claims folder, which should be made 
available before the examination, examine 
the veteran as necessary, determine 
whether any psychiatric disability 
presently exists and render an opinion 
with reasons as to when any diagnosed 
psychiatric disability had its onset and 
whether or not such is related to the 
veteran's service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The RO should then review the 
veteran's claims folder in order to 
determine whether any additional 
development of the evidence is required 
under the VCAA.  Any such additional 
development should be accomplished.  
Thereafter, the veteran's claim of 
entitlement to service connection for a 
psychiatric disability should be 
adjudicated by the RO.  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


